The evidence of the identity and ownership of the chickens found in the appellant's possession is conflicting. The question on this appeal seems not so much the sufficiency of the evidence as the credibility of the witnesses. The testimony of the state's witnesses, if believed, supports the verdict, while the testimony of the appellant and his witnesses, if found true, would require his acquittal. The settlement of the issue by the jury, directed by proper instructions from the trial court, is deemed binding upon this court.
The motion for rehearing is overruled.
Overruled. *Page 614